DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Referring to claims 1, 12, 17, and consequently claims 2-11, 13-16, and 18-20, it is unclear where original support may be found for:
Prioritizing… “at least a portion” of the one or more identified system anomalies. Notably, this limitation means that somehow part of one anomaly may be prioritized.
Data, related to the output of “at least a portion” of the one or more identified system anomalies , from “at least a portion” of the one or more systems
Tuning, using whatever the data is supposed to be from the previous bullet, at least one of …. the time-series decomposition function and …. the weighting function.
The portions cited by Applicant in support do not appear to support these limitations, nor was any support found in the remainder of the application.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
At step 1, if no statutory category rejection was given above, then the claims have been determined to have a statutory category.
	Referring to claims 1, 12, and 17, at step 2a, prong one, these claims recite a computerized technique for gathering, analyzing, and outputting data.
	The limitations of processing (via “machine” learning)…, generating…, identifying…, prioritizing…, outputting…, and tuning… as crafted, are processes that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is, nothing in the claim element precludes the step from practically being performed in the mind, possibly with the aid pen and paper. For example, these steps perform steps of data gathering and analysis.
	If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the "Mental Processes" grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
	This judicial exception is not integrated into a practical application. In particular the claim recites a generic computer gathering, analyzing, and outputting data.
	Even when viewed in combination, the additional elements in this claim do no more than automate the mental processes a person may use, using the computer components as a tool.
	Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
	At step 2b, the claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of a generic computer amount to no more than mere instructions to apply the exception using generic computer components. Mere instructions to apply an exception using generic computer components cannot provide an inventive concept.
With respect to the generic computer, the courts have found limitations directed to generic computers, recited at a high level of generality, to be well-understood, routine, and conventional. See MPEP2106.05(d), for example TLI Communications, Flook, Alice Corp, and Versata.
	Considering the additional elements individually and in combination and the claim as a whole, the additional elements do not provide significantly more than the abstract idea. The claim is not patent eligible.

Referring to claim 2 and 3, the claims describe additional data analysis
	Further referring to claim 3, the aspect of “real-time” identification is understood to refer to a speed conferred by applying generic computing to the mental process of identification.

Referring to claim 4, Applicant claims “automatically configuring” in response to the identified anomalies. 
	Automatically performing an operation represents merely adding words equivalent to "apply it" that is necessary for use of the recited judicial exception as the performed operation is an insignificant application of the abstract mental process of gathering and analysis. Further, performing is recited at a high level of generality, presumably intended via generic computing means. Performing is therefore insignificant extra-solution activity (see MPEP 2106.05(g)).  Performing an operation represents merely adding words equivalent to "apply it" and is insignificant extra-solution activity, and is a nominal or tangential addition to the claim. Further, this element is well-understood, routine, and conventional. With respect to performing an operation, the courts have found limitations directed to insignificant application, recited at a high level of generality, to be well-understood, routine, and conventional. See MPEP 2106.05(g) In re Brown and Ameranth and MPEP 2106.05(d) Flook.

Referring to claims 5-11, the claims refer to further data or data analysis.

Referring to claims 13-16 and 18-20, see claims 2-7 above.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-3, 5-8, 10-13, 15-18, and 20 is/are rejected under 35 U.S.C. 102a1/a2 as being anticipated by US20170070414 to Bell et al.

Referring to claim 1, Bell discloses a computer-implemented method comprising: 	processing, via one or more machine learning techniques pertaining to at least one time series decomposition function (See for example from paragraph 33, “machine learning”.), a first set of historical time series data derived from multiple systems within an enterprise, wherein the first set of historical time series data encompasses a first temporal period; generating, based at least in part on the processed first set of historical time series data, one or more pairs of upper bounds and lower bounds directed to one or more system metrics, wherein each upper bound and lower bound pair defines a range for a given one of the system metrics over the first temporal period; identifying one or more system anomalies attributed to one or more of the multiple systems within the enterprise by comparing a second set of historical time series data derived from the one or more systems against the one or more pairs of upper bounds and lower bounds, wherein the second set of historical time series data encompasses a second temporal period that is different than the first temporal period (Paragraph 4, 5, “  Various embodiments and examples described herein provide an event analysis system that monitors data streams received from other systems to detect whether an event has occurred that may potentially result in such systems' experiencing downtime or degradation of system performance. Still further, the event analysis system can provide visualizations (e.g., a user interface) to enable a user of the system to determine which system(s) or metric(s) of a system depend on each other. The user can interact with the user interface to identify which system(s) or metric(s) have been affected as a result of a system's performance degradation. An event analysis system receives a data stream of events of a variety of event types to identify outliers for each type of event. As described herein, an outlier can refer to a measured amount or a metric that exceeds an upper threshold value or that fails to meet a lower threshold value. To identify outliers, the event analysis system determines one or more alert threshold values for an evaluated time for each of the event types from historical event data. The alert threshold values indicate threshold values at which event data exceeds a range of expected, or “normal” results. The alert threshold values for a given event type are determined from prior data for that event type. The data for an event type may be stored as a window or “tile” of data representing a segment of time. For example, each fifteen minutes may be stored as a data tile, summarizing the data values during that fifteen minutes and indicating the frequency that the event type occurred. To determine the alert threshold value, the event analysis system selects a set of data tiles for time windows on prior days or weeks to determine data tiles that reflect the particular changes in the data stream that may reoccur on similar times of day or by the same day of the week. A set of summary statistics of each time window (which may include several data tiles) is generated and a trend of the event data from the summary statistics is used to generate the alert threshold values. In addition, the alert threshold values may also account for shorter-term trends prior to the evaluated time to provide short-term fluctuation to the alert threshold values.”);	prioritizing, via one or more machine learning techniques pertaining to at least one weighting function (Paragraphs 45, “The positive and negative scalars a.sub.+and a_, may be selected to adjust the sensitivity of the alert levels. The scalars may be selected by an operator of the event analysis system 100, or may be automatically learned by a machine learning module based on whether the outliers are over or under inclusive.” Paragraph 51, “In a further example, the annotation data may also be used to determine an annotation term for the alert threshold value. When annotation data is associated with an event type at the evaluated time, the annotation data may be used to adjust the thresholds higher or lower based on the prior behavior of the event data when similar annotations have occurred. To determine the expected adjustment based on annotations, a machine learning model may analyze previous annotations of the same type to predict the impact of the annotation on the affected event data.”) “at least a portion of” the one or more identified system anomalies, wherein prioritizing comprises: generating, using the one or more machine learning techniques pertaining to at least one weighting function, one or more weight values for the one or more identified system anomalies, wherein each weight value corresponds to a level of significance to the one or more systems; and prioritizing the “ta least a portion” of the one or more identified system anomalies based at least in part on the one or more weight values; and  outputting, in accordance with the prioritization, at least a portion of the one or more identified system anomalies to at least one user within the enterprise (Paragraphs 6, 7, “Using the alert threshold values, a set of subject events is compared against the alert threshold values to determine an alert level for the event type. The alert level identifies whether the event data for the event is within a normal range for the event type based on the alert threshold values, or whether the event data is above or below a normal range. The alert levels may be analyzed to determine whether to alert an operator to outliers in the event data, particularly when those outliers may represent a system outage or other severe problem. To analyze the separate events, the alert levels are analyzed to determine a system health score. The system health score summarizes the alert levels from the various events, and may increase the weight of alert levels for events that are highly correlated with other events, and when the highly-correlated events also show an alert. The system health score may be compared against a notification threshold to determine whether to alert an operator to the status of the system. In one embodiment, the threshold is adjusted based on asynchronous actions that may affect the events, which may increase or decrease the notification threshold. For example, known updates to the system's software may decrease the notification threshold to increase the sensitivity to outliers and ensure there were no problems with the software update. Using the identified alert levels for the variety of event types, a display is generated to indicate the alert levels for the various event types, indicating for each event type whether it is above or below the threshold by a glance. In the display, the event types are clustered according to the correlation between the event data for the event types. When the correlation exceeds a threshold, a link may be generated between the event types to indicate a correlation to a user viewing the display. The event types and the related alert levels are displayed to the user along with the generated link. This permits a user to determine at a glance what event types are outliers from the data and permit investigation of the related event types to investigate possible sources of the outlying data.”); 
	automatically tuning, using feedback data, related to the output of “at least a portion” of the one or more identified system anomalies, from “at least a portion” of the one or more systems, at least one of the one or more machine learning techniques pertaining to at least one time series decomposition function and the one or more machine learning technqiues pertaining to at least one weighting function (With emphasis. Paragraphs 45, “The positive and negative scalars a.sub.+and a_, may be selected to adjust the sensitivity of the alert levels. The scalars may be selected by an operator of the event analysis system 100, or may be automatically learned by a machine learning module based on whether the outliers are over or under inclusive.” Paragraph 51, “In a further example, the annotation data may also be used to determine an annotation term for the alert threshold value. When annotation data is associated with an event type at the evaluated time, the annotation data may be used to adjust the thresholds higher or lower based on the prior behavior of the event data when similar annotations have occurred. To determine the expected adjustment based on annotations, a machine learning model may analyze previous annotations of the same type to predict the impact of the annotation on the affected event data.”).	wherein the method is performed by at least one processing device comprising a processor coupled to a memory (Paragraph 83, 84, “Any of the steps, operations, or processes described herein may be performed or implemented with one or more hardware or software modules, alone or in combination with other devices. In one embodiment, a software module is implemented with a computer program product comprising a computer-readable medium containing computer program code, which can be executed by a computer processor for performing any or all of the steps, operations, or processes described. Embodiments of the invention may also relate to an apparatus for performing the operations herein. This apparatus may be specially constructed for the required purposes, and/or it may comprise a general-purpose computing device selectively activated or reconfigured by a computer program stored in the computer. Such a computer program may be stored in a non-transitory, tangible computer readable storage medium, or any type of media suitable for storing electronic instructions, which may be coupled to a computer system bus. Furthermore, any computing systems referred to in the specification may include a single processor or may be architectures employing multiple processor designs for increased computing capability.”).

Referring to claim 2, Bell discloses forecasting the one or more pairs of upper bounds and lower bounds for a third temporal period that is subsequent in time to the first temporal period and the second temporal period (Paragraph 64, The alert threshold values may be generated by the threshold modeling module 205 for each of the event types. In addition, threshold modeling module 205 may generate the alert threshold values periodically for continuous comparison of the event data to the alert threshold values. As the alert threshold values are based on the seasonally-adjusted data and individual to each event, the alert threshold values may be generated for each event type independently and can be parallelized by the event analysis system 100, and can at least in part be calculated in advance of the evaluated time.”).

Referring to claim 3, Bell discloses identifying one or more system anomalies attributed to one or more of the multiple systems within the enterprise in real-time by comparing a set of real-time time series data derived from the one or more systems against the one or more forecasted pairs of upper bounds and lower bounds (Paragraph 66, “In some examples, the outlier alert module 210 monitors received event data for an event and determines whether the event data constitutes an outlier by comparing the event data to the alert threshold values of the event. Depending on implementation, the outlier alert module 210 can compare the received event data periodically (e.g., every second, every two seconds, etc.) or each time the event data is received. When the event data exceeds or falls below an alert threshold value, the outlier alert module 210 identifies an alert level associated with the event value and may store the alert level in the alert level data 240. As an addition or an alternative, the outlier alert module 210 can trigger the alert notification module 225 to generate and transmit a notification to one or more operators designated to receive notifications about the particular event or event type. In some embodiments, the alert level is a Boolean value (i.e., the value is an outlier or is not an outlier), while in other embodiments the alert level indicates a positive or negative outlier relative to the prediction, and may also indicate a severity of the outlier.”).

Referring to claim 5, Bell discloses the one or more machine 10learning techniques pertaining to at least one time series decomposition function are configured to isolate, from the first set of historical time series data, seasonality values, trend values, and error components (Paragraph 52-61, “In one embodiment, a set of alert threshold values for an individual event type is calculated based on Equation 2: T.sub.±(t)=P.sub.s(t)+α.sub.±(P.sub.hf(t)+P.sub.r(t)+P.sub.A(t)+ε)   Equation 2
in which: [0053] t is the time for which the event threshold value is being determined; [0054] T.sub.±(t) represents an upper alert threshold value T.sub.+(t) and a lower alert threshold value T.sub.−(t); [0055] T.sub.|(t) is determined by evaluating Equation 1 using a positive scalar α.sub.|, which is greater than 0; [0056] T.sub.−(t) is determined by evaluating Equation 1 using a negative scalar α.sub.−, which is lower than 0; [0057] P.sub.s(t) is a predicted value of the event type at time t using the seasonally-adjusted windows; [0058] P.sub.hf(t) is a predicted value of the event type at time t using the high-frequency event data set; [0059] P.sub.r(t) is a predicted value of the event type at time t using the recent trend for the event data; [0060] P.sub.A(t) is a predicted value of the event type at time t using the annotation data; and [0061] ε is an error term.”).

Referring to claim 6, Bell discloses generating the one or more 15pairs of upper bounds and lower bounds comprises combining the seasonality values, trend values, and error components (Paragraph 52-61, “In one embodiment, a set of alert threshold values for an individual event type is calculated based on Equation 2: T.sub.±(t)=P.sub.s(t)+α.sub.±(P.sub.hf(t)+P.sub.r(t)+P.sub.A(t)+ε)   Equation 2
in which: [0053] t is the time for which the event threshold value is being determined; [0054] T.sub.±(t) represents an upper alert threshold value T.sub.+(t) and a lower alert threshold value T.sub.−(t); [0055] T.sub.|(t) is determined by evaluating Equation 1 using a positive scalar α.sub.|, which is greater than 0; [0056] T.sub.−(t) is determined by evaluating Equation 1 using a negative scalar α.sub.−, which is lower than 0; [0057] P.sub.s(t) is a predicted value of the event type at time t using the seasonally-adjusted windows; [0058] P.sub.hf(t) is a predicted value of the event type at time t using the high-frequency event data set; [0059] P.sub.r(t) is a predicted value of the event type at time t using the recent trend for the event data; [0060] P.sub.A(t) is a predicted value of the event type at time t using the annotation data; and [0061] ε is an error term.”).

Referring to claim 7, Bell discloses the one or more machine learning techniques pertaining to at least one weighting function are configured:  20to calculate an area value for each of the one or more identified system anomalies; and to generate a weight value for each calculated area value (Paragraph 71, 72, Using the system health score, the alert notification module 225 may determine whether to generate an alert for an operator of the system to review and optionally correct the monitored systems 110. To determine whether to generate an alert, the alert notification module 225 monitors the system health score and determines when the system health score warrants notifying a user. In various embodiments, the system health score is further processed to determine whether to notify a user. As further described below, this processing may include determining the system health score over time (e.g., to determine whether it reflects a momentary spike in values or a more persistent problem) and determining whether the system health is attributable to an annotation, rather than a system outage or other unexpected problem. In one embodiment, when the system health score exceeds a notification threshold, the alert notification module 225 monitors to the system health score to determine whether the system health score exceeds the notification threshold for a specified length of time. That is, the alert notification module 225 may ensure that the system health score has remains high, and is not a momentary problem that resolves itself. This length of time may be five, ten, fifteen minutes, or more, depending on the configuration.”).

Referring to claim 8, Bell discloses processing the first set of historical time series data comprises implementing one or more data cleaning techniques (Paragraph 27, “FIG. 3 shows a data processing illustration for generating an alert value threshold for a type of event data according to one embodiment. This processing may be performed by the threshold modeling module 205 according to one example. The threshold modeling module 205 retrieves the event data 300 and processes the event data 300 to identify a set of data tiles 310 for the event data. As the historical data for a given event may have a relatively high variance from one update period to another, a data tile groups several update periods to provide, from one data tile to another, smoothing of the event data. Thus, a data tile 310, as referred to herein, represents summarizes a group of event data for several contiguous update periods of the event type. For example, an event that has an update period of a minute (i.e., the event data is updated each minute as described above by the event intake module 200) may be summarized by a fifteen minute data tile. In this example, each time segment of fifteen minutes may be stored as a data tile, summarizing the data values during that fifteen minutes and indicating the frequency that the event type occurred. As shown in this example, the data tiles 310 include each fifteen minutes of event data, such as 11:30-11:45, 11:45-12:00, 12:00-12:15, and so forth. By using the data tiles for aggregated data, particularly for relatively less recent event data, a larger amount of event data can be more easily processed and summarized and used to predict trends of the event data while maintaining some granularity.”).

Referring to claim 10, Bell discloses identifying the one or more system anomalies comprises determining that one or more portions of the second set of historical time series data exceeds a given one of the upper bound and lower bound pairs (Paragraph 4, 5, “  Various embodiments and examples described herein provide an event analysis system that monitors data streams received from other systems to detect whether an event has occurred that may potentially result in such systems' experiencing downtime or degradation of system performance. Still further, the event analysis system can provide visualizations (e.g., a user interface) to enable a user of the system to determine which system(s) or metric(s) of a system depend on each other. The user can interact with the user interface to identify which system(s) or metric(s) have been affected as a result of a system's performance degradation. An event analysis system receives a data stream of events of a variety of event types to identify outliers for each type of event. As described herein, an outlier can refer to a measured amount or a metric that exceeds an upper threshold value or that fails to meet a lower threshold value. To identify outliers, the event analysis system determines one or more alert threshold values for an evaluated time for each of the event types from historical event data. The alert threshold values indicate threshold values at which event data exceeds a range of expected, or “normal” results. The alert threshold values for a given event type are determined from prior data for that event type. The data for an event type may be stored as a window or “tile” of data representing a segment of time. For example, each fifteen minutes may be stored as a data tile, summarizing the data values during that fifteen minutes and indicating the frequency that the event type occurred. To determine the alert threshold value, the event analysis system selects a set of data tiles for time windows on prior days or weeks to determine data tiles that reflect the particular changes in the data stream that may reoccur on similar times of day or by the same day of the week. A set of summary statistics of each time window (which may include several data tiles) is generated and a trend of the event data from the summary statistics is used to generate the alert threshold values. In addition, the alert threshold values may also account for shorter-term trends prior to the evaluated time to provide short-term fluctuation to the alert threshold values.”).

Referring to claim 11, Bell discloses the first set of historical time series data and the second set of historical time series data comprise data related to storage system data (Paragraph 16, 17, “Monitored systems 110 provide streams of event data to the event analysis system 100 and are typically computing devices that report data regarding actions or status of the monitored system. The events generated by the monitored systems 110 can include asynchronously-generated events (e.g., those that occur on a user action), and may include reporting monitored data that is polled at specified time periods, such as CPU or memory utilization levels that are monitored and reported at a particular frequency. According to some examples, such an event analysis system 100 and/or the monitored systems 110 can be a part of or can collectively correspond to an on-demand service arrangement system, such as a transport arrangement system. The monitored systems 110 can include systems for performing various services for the transport arrangement system (including back-end (server-side) systems and front-end (client-side) systems), such as applications operating on provider devices and/or client devices, a real-time system that communicates with client devices, a request processing system to receive requests for transports from clients (e.g., riders) operating client devices, a vehicle or provider selection system identifies a provider (e.g., a driver) to provide transport services for requesting clients, a fare calculation system to determine the fare for individual transport services based on data received from provider or vehicle devices, a payment processing system to authorize payments associated with client accounts, etc. The event analysis system 100 can be operated by administrative users of the transport arrangement system to monitor the health (e.g., the condition) of the individual systems 110 and/or the transport arrangement system as a whole.” Wherein such data is “related” to a storage system and/or its data.).

Referring to claim 12, 13, 15, 16, 17, 18, and 20, see rejection of claims 1, 2, 3, 5, and 7 above.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 4,14,19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bell as applied to claim 1,12,17 above, and further in view of Official notice.

Referring to claim 4, 14,19 Bell discloses that an anomaly may trigger review for correction (Paragraph 71, “Using the system health score, the alert notification module 225 may determine whether to generate an alert for an operator of the system to review and optionally correct the monitored systems 110. To determine whether to generate an alert, the alert notification module 225 monitors the system health score and determines when the system health score warrants notifying a user. In various embodiments, the system health score is further processed to determine whether to notify a user. As further described below, this processing may include determining the system health score over time (e.g., to determine whether it reflects a momentary spike in values or a more persistent problem) and determining whether the system health is attributable to an annotation, rather than a system outage or other unexpected problem.”). 	Although Bell does not explicitly disclose automatically configuring at least one of the multiple systems within the enterprise in response to the one or more identified system anomalies, automatic corrections, automatic fixes are very well known in the art. Examiner takes official notice for an automatic correction. It could have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention fix something automatically because it is a problem of known remediation and this would alleviate the burden of personnel.


Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bell as applied to claim 8 above, and further in view of US 20190384662 to Bonnell.

Referring to claim 9, Bell does not specifically disclose the one or more data cleaning techniques comprise one or more interpolation functions, interpolation is very well known in the art. An example of this is shown by Bonnell, from paragraph 28, “The metric data 201 includes metric measurements collected from a single application instance. The metrics include HTTP requests, memory usage, disk I/O and CPU load each with measurements collected at times 1-10. The time instances 1-10 also represent the boundaries of slices or segments to be used for generating tiles. The tile generator 206 may be configured with a segment size of 5 seconds and divide the metric data 201 accordingly beginning from time 1, resulting in 5-second slices from times 1-2, 2-3, 3-4, etc. In some instances, measurements for each of the metrics may not have been sampled or collected at times corresponding to the slice boundaries. The CPU load metric, for example, may have been measured at a time of 1 minute and 10 seconds, and the memory usage may have been measured at a time of 1 minute and 11 seconds. The tile generator 206 may shift the measurements so that the measurements align at the slices boundaries at time instances 1-10. Additionally, measurements may be collected at different frequencies, such as every 10 seconds for disk I/O versus every 20 seconds for HTTP requests. If a slice size is selected to be 10 seconds, the tile generator 206 may use interpolation on the disk I/O measurements to determine metric values at 10 second intervals between each of the 20 second measurements for the disk I/O metric.” It could have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to interpolate because, as shown by Bonnell, this allows values to be determined in tiles with values that are gathered at different frequencies, which in particular describes the environment in which Bell (see for example paragraphs 2-6).

Response to Arguments
Applicant's arguments filed 29 June 2022 have been fully considered but they are not persuasive.
Regarding Applicant’s statement (page 9) that the claims are “proposed” to be amended, the claims were actually amended.
Regarding Applicant’s argument (page 10-11) that the “automatically tuning….” Step “definitively” takes the claims out of the realm of mental/pen-and-paper, apparently by introducing an “automated controlling function”, this function is itself merely describing steps of adjusting an algorithm, albeit a machine learning algorithm. The ‘machine’ part of machine learning is included in the above analysis as a generic machine. Examiner asks Applicant to consider the same limitation, merely removing the word “machine”, again referring to the analysis above. How is this any different than merely adjusting (tuning) an algorithm given some data? How is that not merely an abstract idea? If Applicant is relying on some arbitrary level of complexity, breaking the limitation down, only one of the two “machine learning” techniques need even be “tuned” here. Furthermore, how much “feedback data” is even being processed? As Applicant has claimed, it may merely be a “portion” of a “portion”. What is involved in the “learning” in machine learning? Examiner points out that Applicant has merely inserted the term “machine learning” without actually describing to any level of detail what the process entails, and certainly not to the “tuning” aspect of it.
Regarding MPEP2106.04a1 itself, see the same reasoning supplied in the interview and interview summary.
Regarding Applicant’s argument (page 12) that the claim as amended clarifies the step of prioritizing, alleging that Bell only generally uses a machine learning model. Applicant has either failed to read the entirety of the paragraphs 45 and 51 cited or failed to appreciate the extent to which those paragraphs relate to the subsequently cited paragraphs 6 and 7. In the rejection above, for Applicant’s convenience, Examiner has now recited the entirety of paragraphs 45 and 51. Applicant may note that these are not generally teaching of machine learning, but pertain specifically to the weighting and notification aspects of the subsequently recited paragraphs 6 and 7. That is, the technique of prioritizing via weighting as relayed in paragraphs 6 and 7 are also explicitly done so via machine learning, as relayed in paragraphs 45 and 51.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GABRIEL L CHU whose telephone number is (571)272-3656. The examiner can normally be reached weekdays 8 am to 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matt Kim can be reached on (571)272-4182. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GABRIEL CHU/               Primary Examiner, Art Unit 2114